Case 9:12-cv-80577-KAM Document 301 Entered on FLSD Docket 04/19/2019 Page 1 of 6



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION

   BRIAN KEIM, on behalf of himself and                       )
   all others similarly situated,                             )
                                                              )     Case No. 9:12-cv-80577-KAM
                  Plaintiff,                                  )
                                                              )
   v.                                                         )     Hon. Judge Kenneth A. Marra
                                                              )
   ADF MIDATLANTIC, LLC, et al.,                              )     Magistrate Judge William Matthewman
                                                              )
                  Defendants.                                 )
                                                              )

    PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION TO
          COMPEL PLAINTIFF’S PRODUCTION OF CARRIER SUBPOENA
                           COMMUNICATIONS
           Defendants ask the Court to “compel Plaintiff’s to immediately produce any and all carrier
  objections…” Motion to Compel, [ECF 299 at 4]. Yet, Defendants know that all carrier objections
  and class data that Plaintiff has received has already been produced. Exhibit 1 at ¶ 3.1 And despite
  Defendants’ complaints, the timing has been as prompt as practical. Id. (e.g., T-Mobile objections
  dated April 1, 2019 were emailed to Defendants’ counsel April 1, 2019).
           Yet, while nothing in the Civil Rules requires its production, Defendants now demand
  Class counsel’s emails with the carriers. This information, prepared in anticipation of litigation is
  protected by the work-product privilege. Defendants seek to rewrite the discovery rules,
  demanding immediate production of information they are not entitled to, without citing a single
  opinion to support their claim of entitlement. And during the conferral process regarding the instant
  motion, Class counsel repeatedly requested Defendants provide Plaintiff with any authority they
  believe supports their position that Class counsel’s emails should be produced. Exhibit 2 at 1 and
  3. The only response after repeated request was to generically refer to a due process case that had
  nothing to do with discovery or third party subpoenas. Even during the recent conferral call
  Defendants admit they had no authority to support their position. Exhibit 1 at ¶ 4. This is further
  reflected in Defendants’ motion, which is devoid of a single citation supporting their argument.


  1 At the time of this filing, Plaintiff does not have any class data or carrier objection that has not been produced to
  Defendants. Exhibit 1 at ¶ 3.


  74341
                                                             1
Case 9:12-cv-80577-KAM Document 301 Entered on FLSD Docket 04/19/2019 Page 2 of 6



           In short, Defendants attempt to concoct discovery rules and ask this Court to enforce them.
      I.       STATUS OF CLASS SUBPOENA DATA
           The Court’s Order granting class certification excluded persons from the Class where the
  plan’s account-holding subscriber forwarded their number to Defendants. [ECF 259 at 43].
  Therefore, those numbers were excluded from the subpoena requests and account for the difference
  that Defendants complain about in their motion. It is unclear if Defendants are pointing to a red
  herring, or truly fail to grasp why the carrier subpoenas relate only to those numbers that the Court
  found were part of the Class (rather than all 13,046 numbers in the putative class).
           Additionally, the fact that some of the carriers’ records remain outstanding is not news, nor
  is it grounds for Defendants’ motion. Indeed, it was the very basis for Plaintiff’s extension request,
  [ECF 282], which the Court granted. [ECF 286]. Therefore, Defendants’ claim that Plaintiff is
  somehow misleading the Court, after Plaintiff specifically provided the information Defendants
  contend he withheld, is nothing more than a desperate attempt to disrupt the process.2 And while
  Defendants deny interfering with Plaintiff’s process, they do not dispute interacting with carrier
  representatives.3
           Moreover, even if Class counsel’s emails were discoverable, they would need to propound
  discovery to actually seek this information as Rule 45 does not cover it. In any event, it is difficult
  to understand what Defendants hope to gain in an email exchange between Class counsel and a
  given carrier when all carrier objections have already been provided to Defendants and all
  objections have been resolved at this point. All of the carriers have either produced the records, or
  Plaintiff anticipates production before the Court-ordered deadline.4
           Defendants falsely claim Plaintiff’s counsel confirmed providing Plaintiff’s “own
  interpretation of ‘users’ to A&T” and refused to share it with Defendants for evaluation. Motion
  at 2. This is inaccurate Plaintiff does not purport to have his “own interpretation.” Exhibit 1 @ ¶
  4. This is simply another attempt by Defendants to undercut the process.
           Defendants contentions about their due process rights is misguided, which is demonstrated


  2 It is unclear why Defendants raise questions about Verizon’s produced, being well-aware of the Consent Motion
  with Verizon regarding production [ECF 290], which the Court granted. [ECF 292]. Moreover, as to T-Mobile, the
  carrier represents that its production efforts are underway. Exhibit 1 at ¶ 5. Defendants are aware of its prior
  objections. [ECF 299-1 at ¶ 9] (Decl. of Attorney Eisen). In the event that production issues present themselves with
  T-Mobile, the appropriate motion will be filed.
  3 See Exhibit 3 at 3.
  4 See fn 2.


  74341
                                                            2
Case 9:12-cv-80577-KAM Document 301 Entered on FLSD Docket 04/19/2019 Page 3 of 6



  by the fact the absence of any examples of any case where the information they seek has ever been
  produced or withheld with any consequence. Class counsel’s emails do not serve as a means to
  challenge class membership. Thus, Plaintiff challenges Defendants’ circuitous way of interfering
  with the subpoena process under the guise of a due process right.
      II.       THE COURT HAS UPHELD ITS OBLIGATION
             In a misguided effort to obtain information they are not entitled to, Defendants endeavor
  to remind the Court of its obligations. [ECF 299 at 4]. But, since this Court entered its
  comprehensive Class Certification Order [ECF 259] on December 3, 2018, the Court has entered
  fifteen (15) orders in this case, demonstrating its sound oversight and attention to this case. In
  reality, here Defendants attempt to inappropriately insert themselves into the Court’s role in
  oversight of the subpoena process.5
      III.      THE CARRIER OBJECTIONS AND DATA WAS TIMELY PRODUCED
             Plaintiff has shared all objections and calling records he has received from the carriers with
  Defendants. Furthermore, said production has been made in a timely manner -in most cases within
  days of receipt. Defendants cite no authority mandating the timing. Moreover, Defendants have
  not shown any indicia of prejudice by the timing of production of this information.
      IV.       COUNSEL’S EMAILS ARE NOT THIRD-PARTY DOCUMENTS
             Defendants now claim that their discovery requests seek Class counsel’s emails. Emails of
  Class counsel can hardly be described as “documents obtained from third-parties.” Moreover,
  Defendants contention that Plaintiff did not object to discovery served and answered in 2012 and
  therefore cannot do so now falls flat. Defendants ignore this Court’s holding in Mann v. Falk, No.
  11-14432-Civ, 2012 U.S. Dist. LEXIS 163366, at *6-7 (S.D. Fla. Oct. 25, 2012). This Court aptly
  held:
             As an initial matter, the Court rejects Plaintiff's argument that Defendant's notes
             should be produced as they are responsive to his Requests for Production, and
             Defendant never made any objections as to attorney-client privilege or work
             product in his response to the Requests for Production. The notes, dated August 23,
             2012, were clearly created after Defendant served his response to the Requests upon
             Plaintiff in June 2012. The objections that Defendant has raised regarding
             production of his notes did not exist when he responded to the Requests. Thus,


  5 At this point, the carriers’ objections are resolved and no information regarding information being withheld is at
  issue, because the carriers, thus far, are in agreement to produce what they have. Exhibit 1 @ ¶ 6.



  74341
                                                           3
Case 9:12-cv-80577-KAM Document 301 Entered on FLSD Docket 04/19/2019 Page 4 of 6



           Defendant did not waive any privilege or protection solely because he did not list
           that privilege or protection in his response to the requests.

  Id. Accordingly, foremost, the emails were not subject to any discovery request. Moreover, even
  if they were found to be subject to the discovery from 2012, Plaintiff is not limited by his seven-
  year-old objections and asserts the emails are not relevant or within the scope of the case. They
  are sought by Defendants for the sole reason of needless obfuscation of the discovery process.
           And the emails sought by Defendants are protected by the attorney work product doctrine.
  Communications between an attorney and a non-party witness after the commencement of
  litigation is not only quintessential work product, but “opinion” work product.” Material that
  reflects an attorney's mental impressions, conclusions, opinions, or legal theories, is referred to as
  "opinion work product." In re Murphy, 560 F.2d 326, 336 (8th Cir.1977); cf. Hickman v. Taylor,
  329 U.S. 495, 511 (1947).6 Upjohn Co. v. United States, 449 U.S. 383, 399, (1981). Fed. R. Civ.
  P. 26(b)(3) provides in relevant part that “the court shall protect against disclosure of the mental
  impressions, conclusions, opinions, or legal theories of an attorney or other representative of a
  party concerning the litigation.”
           "Not even the most liberal of discovery theories can justify unwarranted inquiries into the
  files and the mental impressions of an attorney." Hickman 67 S. Ct. at 393. Upjohn, 449 U.S. at
  399-400. Indeed "opinion work product enjoys a nearly absolute immunity and can be discovered
  only in very rare and extraordinary circumstances." Murphy, 560 F.2d at 336.
           The Supreme Court in Hickman made clear that an attorney’s process of communicating



  6 The issue in Hickman v. Taylor was whether the plaintiff could compel the defendant’s attorney to produce oral and
  written statements taken from third parties regarding an accident in preparation for litigation. The Supreme Court
  reasoned that those statements were work product protected from disclosure:

           “Proper preparation of a client’s case demands that he assemble information, sift what he considers
           to be the relevant from the irrelevant facts, prepare his legal theories and plan his strategy without
           undue and needless interference… Were such materials open to opposing counsel on mere demand,
           much of what is now put down in writing would remain unwritten… The effect on the legal
           profession would be demoralizing. And the interests of the clients and the cause of justice would be
           poorly served…”

  Id. at 511-12. See also Mattenson v. Baxter Healthcare Corp., 438 F.3d 763, 767-68 (7th Cir. 2006) (“The work
  product shields documents ‘on the theory that the opponent shouldn’t be allowed to take a free ride on the other party’s
  research, or get the inside dope on that party’s strategy.”); Hoble v. Burge, 433 F.3d 946, 949 (7th Cir. 2006) (work
  product privilege is intended to prevent a litigator “from taking a free ride on the research and thinking of his
  opponent’s lawyer”).



  74341
                                                             4
Case 9:12-cv-80577-KAM Document 301 Entered on FLSD Docket 04/19/2019 Page 5 of 6



  with witnesses in connection with litigation is work product. Hickman, 329 U.S. at 495. See also
  Corley v. Rosewood Care Ctr. Inc. of Peoria, 142 F.3d 1041, 1052-53 (7th Cir. 1998). Following
  this logic, numerous courts have made clear that communications between counsel and witnesses
  are subject to work product privilege. See, e.g., 1100 West, LLC v. Red Spot Paint & Varnish Co.,
  2007 U.S. Dist. LEXIS 73621 (S.D. Ind. May 18, 2007); Ideal Elec. Co. v. Flowserve Corp., 230
  F.R.D. 603 (D. Nev. 2005); Boyer, 257 F.R.D. at 488; Randelman v. Fidelity Nat’l Title Ins. Co.,
  251 F.R.D. 281 (N.D. Ohio 2008).
          The emails Defendants seek constitute opinion work product that the Eleventh Circuit
  “enjoys a nearly absolute immunity and can be discovered only in very rare and extraordinary
  circumstances.” Johnson v. Gross, 611 F. App'x 544, 548 (11th Cir. 2015), quoting Cox v. Adm'r
  U.S. Steel & Carnegie, 17 F.3d 1386, 1422 (11th Cir. 1994). Aligned with the holding in 1100
  West, LLC, if Defendants want to know what a carrier would say, they should contact the third-
  party themselves.
     V.      CONCLUSION
          For the foregoing reasons, Defendants’ Motion should be denied.


  Dated: April 19, 2019                               Respectfully submitted,


                                                      s/ Scott D. Owens
                                                      Scott D. Owens
                                                      SCOTT D. OWENS, PA.
                                                      3800 S. Ocean Dr., Ste. 235
                                                      Hollywood, FL 33019
                                                      Phone: 954-589-0588
                                                      Fax: 954-337-0666
                                                      Email: Scott@ScottDOwens.com

                                                      Keith J. Keogh, FBN 0126335
                                                      Amy L. Wells, pro hac vice
                                                      Keogh Law, LTD.
                                                      55 W. Monroe St., Ste. 3390
                                                      Chicago, IL 60603
                                                      312.374.3401 (Direct)
                                                      312.726.1092 (Main)
                                                      312.726.1092 (Fax)
                                                      AWells@Keoghlaw.com
                                                      Keith@Keoghlaw.com


  74341
                                                 5
Case 9:12-cv-80577-KAM Document 301 Entered on FLSD Docket 04/19/2019 Page 6 of 6




                                                      Counsel for Plaintiff and the Class

                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 19, 2019, I electronically filed the foregoing document with
  the Clerk of Court using CM/ECF. I also certify that the foregoing is being served this date via
  U.S. mail and/or some other authorized manner for those counsel or parties, if any, who are not
  authorized to receive electronically Notices of Electronic Filing.



                                                      By: s/ Scott D. Owens
                                                      Scott D. Owens




  74341
                                                  6
